 WAIKIKI PLAZA HOTEL23Vail City Corp. dibia Waikiki Plaza Hotel and Cul-inary & Service Employees Union, Local 555,AFL-CIO and Independent Service and Culi-nary Workers Union, Party to the ContractAssociation of Unit Owners Imperial Hawaii andImperial Hawaii Vacation Club and Culinary &Service Employees Union, Local 555, AFL-CIOand Independent Service and Culinary WorkersUnion, Party to the Contract. Cases 37-CA-2119 and 37-CA-212029 May 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 26 April 1985 Administrative Law JudgeDavid G. Heilbrun issued the attached decision.The Respondents and Independent Service andCulinary Workers Union filed exceptions and sup-porting briefs, and the General Counsel and theCharging Party filed briefs in opposition to thoseexceptions and in general support of the judge's de-cision.iThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions3 and to adopt the recommendedOrder.1 The Respondents also filed a motion to reopen the record to permitthem to introduce into evidence certain documents that became availableafter the hearing and that suggest the possibility of a merger between theCharging Party, Culinary & Service Employees Union, Local 555, AFL-CIO, and Hotel Employees, Restaurant Employees Union, Local 5,AFL-CIO, The Respondents argue that these documents support theircontention made at the hearing that Local 555 ceased to be a labor orga-nization when it was placed into trusteeship by its parent International,and became the alter ego of Local 5. The General Counsel and theCharging Party argue that the issue of a possible merger is not relevantto the determination of the labor organization status of Local 555 undertrusteeship, and that the documents concern events occurring after theclose of the hearing. Having duly considered the matter, we agree withthe General Counsel and the Charging Party. Accordingly, the Respond-ents' motion to reopen the record is denied.In view of our decision here, we find it unnecessary to pass on theGeneral Counsel's claim that the judge erred in not finding that the Inde-pendent Service and Culinary Workers Union's requests for withdrawalof its representation petitions occurred on 11 January 1984.2 The Respondents have excepted to some of the judge's credibilityfindmgs. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.3 Chairman Dotson did not participate in RCA Del Caribe, 262 NLRB963 (1982), cited by the judge in his decision, and expresses no view hereon whether that case was correctly decided. However, absent a majorityto overrule RCA Del Caribe, Chairman Dotson considers himself institu-tionally bound to apply it.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, Vail CityCorp. d/b/a Waikiki Plaza Hotel, and Associationof Unit Owners Imperial Hawaii and ImperialHawaii Vacation Club, Honolulu, Hawaii, their of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order, except that the at-tached notice is substituted for that of the adminis-trative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT assist or contribute support to In-dependent Service and Culinary Workers Union byrecognizing or contracting with that labor organi-zation as the bargaining representative of our em-ployees unless and until it has been certified assuch representative by the National Labor Rela-tions Board.WE WILL NOT give effect to our 10 January 1984contracts with Independent Service and CulinaryWorkers Union, or to any renewal, extension,modification, or supplement thereof, but we are notauthorized or required to withdraw or eliminateany wage rates or other benefits, terms, or condi-tions of employment that we have given to our em-ployees under such contracts.WE WILL NOT withhold from the pay of any ofour employees union dues or other union fees orassessments that have been deducted because ofany obligation of membership in Independent Serv-ice and Culinary Workers Union, nor pay to thatUnion any dues, fees, or assessments that have beendeducted from the pay of our employees or con-done any such payments made pursuant to theagreements.WE WILL NOT discriminate in regard to hire ortenure and terms or conditions of employment ofour employees to encourage membership in onelabor organization and discourage membership inanother.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.284 NLRB No. 3 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL withdraw and withhold all recognitionfrom Independent Service and Culinary WorkersUnion as the collective-bargaining representative ofour employees unless and until it has been certifiedas such representative by the National Labor Rela-tions Board.WE WILL reimburse all our employees, formerand present, for initiation fees, dues, assessments,and other moneys unlawfully exacted from themunder the contracts with Independent Service andCulinary Workers Union.WE WILL on request recognize and bargain withRichard Tam as International trustee for Culinary& Service Employees Union, Local 555, AFL-CIO, and sign any understanding reached with himto make a formal, written agreement.VAIL CITY CORP. D/B/A WAIKIKIPLAZA HOTELASSOCIATION OF UNIT OWNERS IM-PERIAL HAWAII AND IMPERIALHAWAII VACATION CLUBWanda L. Pate and Thomas W. Cestare, Esqs., for theGeneral Counsel.Jared H Jossem and Gregory M. Sato, Esqs. (Torkildson,Katz, Jossem & Fonseca), of Honolulu, Hawaii, for theRespondents.Sean Kim, Esq. (Gill, Park, Park & Kim), of Honolulu,Hawaii, for the Charging Party.Randall N Harakal, of Honolulu, Hawaii, for the Inde-pendent Union as Party to the Contract.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge.These cases were tried at Honolulu, Hawaii, during con-secutive business days of September 5-12, 1984. Thecharges were filed February 2, 1984, by Culinary &Service Employees Union, Local 555, AFL-CIO (theUnion), and the complaints were issued March 14, 1984,with a later order consolidating cases dated July 11,1984. The primary issue is whether Vail City Corp.dibia Waikiki Plaza Hotel and Association of UnitOwners Imperial Hawaii and Imperial Hawaii VacationClub (Respondent Plaza and Respondent Imperial), re-spectively, unlawfully extended collective-bargainingrecognition to Independent Service and Culinary Work-ers Union (the Independent), and then relatedly discrimi-nated against employees by the execution of collective-bargaining agreements with the Independent in whichunion-shop provisions were contained and union dueswere deducted, and refused continued recognition ofLocal 555, all in alleged violation of Section 8(a)(1), (2),(3), and (5) of the National Labor Relations Act.On the entire record,' including my observation of thedemeanor of witnesses, and after consideration of briefsfiled by all parties to the proceeding, I make the follow-ingFINDINGS OF FACTI. JURISDICTIONRespondent Plaza and Respondent Imperial are eachcorporations having an office and place of business inHonolulu, Hawaii, where they engage in the operation ofa hotel providing food and lodging for guests. In thecourse and conduct of their business operations each Re-spondent annually derives gross revenues in excess of$500,000, while purchasing products, goods, and materi-als at their respective facilities valued in excess of $5000and received directly from points outside Hawaii. Re-spondents each admit and I find that they are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Basis of AnalysisRespondent Plaza was formerly named Holiday InnMakai-Waikiki, and as that entity had been party to acollective-bargaining agreement with the Union havingas its duration December 1, 1980, through November 30,1983. Respondent Imperial was formerly party to a col-lective-bargaining agreement with the Union of a 1-yearduration covering the calendar year 1982.On April 25, 1983, Respondent Imperial, by IronwoodResorts as its managing agent, entered into a memoran-dum of agreement with the Union reciting that due to"extreme financial hardship" then faced by this Employ-er the scheduled wages of the existing contract wouldnot be increased through calendar year 1983. Thismemorandum extended the underlying collective-bar-gaining agreement through 1983, and contained the fol-lowing provision:PROTECTION OF EMPLOYEES'REPRESENTATION RIGHTSIn order to ensure that the majority of employees'representation rights are protected, both parties un-derstand and agree to the following:In the event, during the duration of thisAgreement, the Union is placed in trusteeship bythe HOTEL EMPLOYEES, RESTAURANT EMPLOYEESINTERNATIONAL UNION, AFL-CIO (hereinHEREIU) Or it is required by HEREIU to mergeWith HOTEL EMPLOYEES, RESTAURANT EMPLOY-EES UNION, LOCAL 5, AFL-CIO, or any other ofHEREIU'S chartered Local Unions, the provisionsof Section 1 (Recognition); Section 2 (UnionShop); Section 3 (Authorized Deductions); andSection 33 (Grievance and Arbitration) shall beimmediately suspended and the contract consid-1 Errors in the transcript have been noted and corrected WAIKIKI PLAZA HOTEL25ered open for purposes of determining any ques-tion of majority representation including allowingthe Employer or the employees of the Employerto immediately petition the National Labor Rela-tions Board for a representation election to deter-mine the question of representation status.By letters dated September 2, 1983, and October 4,1983, respectively, Billy Kurch, president of Local 555,corresponded with the general managers of RespondentPlaza (then still Holiday Inn Makai) and Respondent Im-perial referencing "Contract Reopener/Negotiations."These letters were each termed "official notification toyou of the Union's desire to commence negotiations inaccordance with the duration provision of our collectivebargaining agreement," informed generally that "substan-tial increases in employees' wages, hours and  workingconditions" would be specifically proposed at a latertime, and contained a typical request for current listingof employees with relevant data on each. The lettersconcluded as follows:Representing the Union in the negotiations willbe myself and members of an employee/negotiationscommittee (still to be named). The Union reservesthe right to amend, change or modify any or all ofit's [sic] proposals during the course of negotiations,and terms of the collective bargaining agreementshall be subject to approval by the Union's Execu-tive Board and ratification by the employees. It isalso understood that only the President and the Sec-retary-Treasurer of Local 555 shall be Union signa-tories to the final terms of the Agreement.Following this, bargaining sessions were held on No-vember 9, 12, and 23, 1983. By this point in time Iron-wood Resorts had also become managing agent for Re-spondent Plaza. In these negotiations the Union was rep-resented by Kurch, plus Anthony Rutledge, an Interna-tional vice president of HERE(IU) as well as then-busi-ness manager of Local 555, and a rank-and-file commit-tee. The employer negotiators, appearing in coordinationat the sessions, were self-employed labor consultant Pat-rick Moon, Ironwood Resorts Vice President-Adminis-tration and Personnel Director Dan Kaneshiro, plusFrank Gomm and Gene Yojo as respective general man-agers of Respondent Plaza and Respondent Imperial.The Union generally sought to continue contractualstructure of the former agreement with Holiday InnMakai, while negotiating spokesmen for the hotel proper-ties preferred "the format and language" of a contract ineffect for the Honolulu Airport Ramada Inn. Kaneshirotestified that in furtherance of this objective he causedpreparation of a complete proposed agreement, which isin evidence as General Counsel's Exhibit 13.Before further negotiations in this context could con-tinue the general president of HERE appointed a trusteefor Local 555, simultaneous with the lodging of formalcharges under the International Union's constitution.These actions were reflected in separate letters dated De-cember 9, 1983, one to Richard Tam for his "authorityand appointment" as International trustee of Local 555with plenary powers of administration under which,among numerous other actions, the officers in that affili-ate were to be suspended. The general president's associ-ated letter dated December 9, 1983, was written to thegeneral secretary-treasurer of HERE, Instructing onpreparation of a "Notice of Charges" in justification ofthe trustee's appointment, and terming the enumeratedconditions beheved to exist respecting Local 555 as an"emergency situation" requiring immediate rectificationin the "best interests" of all involved including unionmembers.At the time of these actions Tam had been secretary-treasurer of HERE Local 5 at Honolulu for approxi-mately 4 years.2 He promptly undertook steps to consoli-date the trusteeship by issuing necessary notifications andestablishing a servicing staff. He distributed a letter datedDecember 13, 1983, to all Local 555 members advisingthat a trusteeship of their union had become effective theprevious afternoon, and that necessary organizational ad-justments were in motion. This general letter described arelocation of Local 555 offices to the 18th floor of abuilding at 615 Piikoi Street, Honolulu, which was infact the premises of Local 5. Tam also caused identicalletters dated December 14, 1983, to be sent by certifiedmail to both Gomm and Yojo. These read:Pursuant to a directive of the Hotel Employees andRestaurant Employees International Union, the un-dersigned has been appointed as the representativeof the International to exclusively administer the af-fairs, including the responsibility of maintaining thestability of the collective bargaining relationship ofthe Culinary and Service Employees Union, Local555.As of December 12, 1983, any and all representa-tives of Culinary and Service Employees Union,Local 555 and Anthony Rutledge, other than myselfor anyone designated by myself, shall have no au-thority to transact, sign, or make representations onbehalf of Local 555.All officers and employees of Local 555 have beensuspended. Said officers, employees and AnthonyRutledge are not authorized access to the employ-ers' premises under the Right of Access clause ofthe collective bargaining agreement. We will com-municate to you the names of persons authorized torepresent Local 555 on the premises.Any and all matters relative to the collective bar-gaining relationship should be directed to the under-signed, Richard Tam:Culinary and Service Employees Union,Local 555, AFL-CIO615 Piikoi St., 18th FloorHonolulu, Hawaii 96814Phone: 523-51412 Locals 5 and 555 are tiv only affiliates of HERE in Hawaii Exten-sive background on their operations and affairs, plus collateral matters, isset forth tn Quality Inn Waikiki, 272 NLRB 810 (1984) 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDuring December 1983 the Independent filed certainrepresentation petitions covering standard hotel units atthe two properties.3 As processing of these cases was un-dertaken at the NLRB Subregional Office in Honolulu,Tam pressed ahead with his implementation of the trust-eeship. His steps included further communication to theEmployers, as in a letter to Gomm dated December 19,1983, requesting an extension of time on pending griev-ances while the records of Local 555 were being re-viewed. More significantly, Tam authorized various staffpersonnel of Local 5 to function in regard to the trustee-ship, and as part of the conversion process essentialoffice contents, records being the most vital item, werephysically transferred to the premises of Local 5 andLocal 555's former location was abandoned. WilliamFuhrmann, administrative assistant to the secretary-treas-urer of Local 5, testified that since December 12, 1983,he has functioned as assistant to International TrusteeTam, and in connection with membership meetings aswell as contract servicing has maintained a segregatedrecord of his time spent in duties on behalf of Local 5versus duties for Local 555 under trusteeship. Compara-ble prorating of employment applies to staff of Local 5who provide financial, clerical, or other services toLocal 555.As these matters transpired, a prehearing conferencewas docketed on the Independent's representation peti-tions for January 5, 1984, and a bargaining session wasscheduled between Tam and the employers for January4, 1984. In this first actual contract negotiation by itstrustee, Local 555 was represented by Tam, Fuhrmann,and functionaries Lowell Kaanehe and Sherry Chock.The hotel properties were represented by Moon, Kane-shiro, Gomm, and Yojo, with the meeting proceeded bydealing first with Respondent Plaza, followed by negoti-ations respecting Respondent Imperial. Fuhrmann testi-fied that Moon displayed the contract draft in evidenceas General Counsel's Exhibit 13, stating it representedthe extent of agreement reached with previous negotia-tors for Local 555 as to Respondent Plaza. Fuhrmann re-called the Union's position being that they would reviewmatters in the context of this document and advise fur-ther concerning their position as to the negotiations withRespondent Plaza Fuhrmann also testified that a particu-lar section 38, "Protection of Employees' RepresentationRights" (quoted above), which the trustee and his repre-sentatives thereafter derisively labeled the "drop dead"clause, was discussed at this meeting as an unacceptablecomponent of the draft. Moon denied\ presenting thisdocument during the meeting of January 4, 1984. Withrespect to Respondent Imperial, Fuhrmann testified howa wage counterproposal was extended by Tam, coupledwith insistence on again deleting the offensive section 38.Fuhrmann recalled Moon's response here being that theUnion's stated position would be considered and as rep-resentative for this Employer he would "get back tous."4 As matters actually unfolded there were no further3 Each appropriate unit is contractually defined in terms of classifica-tion listings typical for a full service (Respondent Plaza) and vacationclub (Respondent Imperial) hotel facility, which appear as the "A" ad-dendum to G C Exhs '6c and 7b, respectively4 All dates hereafter are in 1984 unless otherwise indicatednegotiations between the parties, however, Tam sentMoon followup letters dated January 12, 13, and 25, theessence of which conveyed agreement, in principle andconditionally, on Respondent Plaza plus a reminder thatRespondent Imperial had not given a response to theUnion's wage proposal.The prehearing conference on representation casestook place as scheduled on January 5. Among the par-ticipants were Thomas Medeiros, first vice president ofthe Independent, and Attorney Randall Harakal, counselto that organization. Medeiros had signed the variousrepresentation petitions of December 1983, the significantremaining ones being those the subject of the prehearingconference as Case 37-RC-2759 filed December 21,1983, on Respondent Imperial and Case 37-RC-2760,filed the same date on Respondent Plaza. Local 555 wasidentified in the body of each petition as the "Recog-nized or Certified Bargaining Agent" under an expiredcontract. The parties could not reach consent agreementto hold elections, and this conference concluded on thebasis that a hearing date would be set on the petitions.On January 6 Attorney Harakal caused hand deliveryof identical letters to the general managers of each hotelproperty. These letters identified him as "legal counsel"to the Independent and enclosed copies of signed cardsthat were termed as showing that "a clear majority ofyour employees" had requested representation by the In-dependent. Each letter also embodied a demand for rec-ognition of the Independent as "exclusive collective bar-gaining representative" and a request to meet as soon aspossible "to begin negotiations."With this impetus a card check was arranged to takeplace with regard to each property on January 9, Ru-dolph Duncan, an ordained minister and employed offi-cial of the Episcopal Diocese of Hawaii, was engaged tocarry out such card checks, and representatives of theemployers and the Independent assembled in the after-noon of January 9 for such purpose at an available res-taurant of Respondent Plaza. Those present with Duncanwere Attorney Harakal, Medeiros, Moon, Kaneshiro,Gomm, and Yojo. Reverend Duncan was furnished em-ployee lists for Respondent Plaza and Respondent Impe-rial totaling 95 and 39 names, respectively. He was alsoprovided copies of employee authorization cards signedon behalf of the Independent. From these combined ma-terials he concluded that a majority was shown from 58valid cards of employees at Respondent Plaza, but thatthe Independent's 19 cards for Respondent Imperial leftit short of a majority showing.At this point Reverend Duncan signed a handwrittencertification of card count results for Respondent Plaza,and this was then converted to a formal typed document.Duncan signed again as did Medeiros and Gomm onboth occasions. The following day Medeiros deliveredtwo additional authorization cards to the Diocese offices,with the result that Duncan signed another certificationcovering Respondent Imperial and showing the total em-ployees "as provided by the Employer" to be 34 with 21valid representation cards. This document, dated January10, was countersigned by Medeiros and Yojo. Both hotelmanagers also sent identical letters to the Independent WAIKIKI PLAZA HOTEL27dated January 10 advising that based on the respectivecertifications recognition was being granted as "sole andexclusive bargaining representative" for unit employees.As these developments unfolded, negotiations hadbegun between the hotels and the Independent late in theafternoon of January 9 with Moon and Medeiros, amongothers, involved in the process. The Independent madeverbal proposals and after discussion spanning upwardsof an hour a definable agreement was declared with re-spect to Respondent Plaza and one in "principle" for Re-spondent Imperial. Kaneshiro labored throughout thatevening and by the next day had produced completeagreements that are in evidence as General Counsel's Ex-hibits 11 and 12. These contracts were signed on January10 by respective managers of each hotel and by Me-deiros on behalf of the Independent. Additionally, a sep-arate memorandum of understanding was signed in eachcase with several provisions including modification ofunion security-language, escrowing of pension fund con-tributions, and a hold-harmless clause running to the em-ployer regarding liability arising from the contractingprocess. Medeiros testified that unit employees of Re-spondent Plaza and Respondent Imperial ratified thesecontracts in meetings held on January 10 and 11, respec-tively, and that late in the afternoon of January 10 he ap-peared at the Board's subregional Office to execute with-drawal requests for Cases 37-RC-2759 and 37-RC-2760.These requests, in evidence as General Counsel's Exhib-its 20 and 21, show an approval entered on behalf of Re-gional Director Robert H. Miller as of January 11.B. AnalysisEach component of the General Counsel's case hasbeen satisfactorily established by the proofs. Initially, Iobserve that the trusteeship of Local 555 was orderly inits imposition and implementation, all a reflection ofpublic policy as set forth in Title III of the Labor-Man-agement Reporting and Disclosure Act of 1959. Thedealings over an approximate 4-week period followingtrusteeship showed it was viable and meticulously dis-tinct from influence by Local 5 from which personneland resources were admittedly drawn. Aside from ex-pectable communication to affected employees and theindustry itself, there were specific labor-managementdealings and a resumption of bargaining momentum thatcarried through to January 4. It was only shortly afterthis point that the employers abruptly renounced whatwas successfully underway between themselves and thetrustee. I find Fuhrmann to be a particularly impressivewitness from the point of candor, assurance of recall anddemeanor, crediting him in full with respect to testimonythat on January 4 he was given a proposed contract thatRespondent Plaza had already determined to accept. Bythen the only remaining steps necessary to renewed con-tractual relations with the two hotel properties were thetrustee's acceptance of what is in evidence as GeneralCounsel's Exhibit 13, and the Employer's acceptance, Orfurther negotiations relative thereto, of the trustee's posi-tion as to Respondent Imperial. What eventuated insteadwas a swift, bizarre, and totally unlawful series of actionsby which the trustee was supplanted and the Independ-ent spuriously substituted in its place. This was doneeven as Local 555 wrote a series of earnest followup let-ters in January, indicative of the trustee's active adher-ence to his role.The card check conducted by Reverend Duncan wasnot of a character to establish majority representationbeing enjoyed by the Independent for the fundamentalreason that no assurances were present of signatures toauthorization cards being those of the individuals listedas being employed within the respective units.5 Further-more, the evidence shows that Moon, as chief labor rela-tions functionary for the hotels, was devoid of good-faithbelief in any results of the examination process becauseof admitted inattentiveness or lack of knowledge as tohow any conclusions were reached by the impartialcleric. On this basis recognition for the Independent wastainted from the outset, and the precipitate pace withwhich matters progressed over the eventful 2 days ofJanuary 9 and 10 show plainly that Respondents seizedon an artificial opportunity to envade their obligation ofcontinued dealings with Tam and his representatives.The contracts as reached, particularly that with Re-spondent Imperial, were substantially identical to whatwas on the verge of being signed with Local 555 lessthan a week earlier. Aside from minor variations informat, the discernible differences are that GeneralCounsel's Exhibit 11 deletes section 10.9 concerning mul-tihotel seniority, deletes section 14.14 and 14.15 concern-ing short shifts, substitutes language on breaks for one onmeals as section 22, sets forth specific provisions on trustfunds for those previously proposed in perpetuation ofHERE plans as sections 25 and 26, somewhat modifiesholiday language in section 27, deletes formerly pro-posed section 38 on protection of employee representa-tion rights ("drop dead" clause), and adds certain ban-quet gratuity language as section 40.1. The deletion ofsection 38 caused a renumbering of remaining sections ascomparing the two documents, and General Counsel'sExhibit 11 as actually reached between the parties estab-lished a duration of January 1-December 1985 in lieu ofthe proposed 1-year duration clause of General Counsel'sExhibit 13, which was offered to cover December 1,1983-November 30, 1984. A comparable degree of simi-larity is also found in the agreement reached by Re-spondent Plaza with the Independent.As the General Counsel contends the case is con-trolled by Signal Transformer Co., 265 NLRB 272 (1982).Signal is largely germane because of its holding that ar-rival of a competing outside union would not necessarilydisturb an incumbent union's presumptively enjoyedstatus, nor justify withdrawal of recognition from it inthe absence of a collectively sufficient array of objectiveconsiderations on which an employer might in good faithrely. Nothing in RCA Del Caribe, Inc., 262 NLRB 963(1982), varies such an outlook, for that decision con-firmed the entitlement of an employer to continue bar-5 The classification listings that comprise approprial e units of the casewere indirectly reflected in the recognition document dated October 2,1983, in whih new ownership of Respondent Plaza couched their transi-tional agreement with Local 555 in terms of an overall hotelwide unittypical to the industry. This harmonizes with the appropriate unit de-scriptions set forth in par. 6(a) of the complaint in each case. 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgaining with an incumbent union in the face of a rivalrepresentation petition. Accord: Dresser Industries, 264NLRB 1088 (1982). Furthermore, the traditional doctrineof Midwest Piping & Supply Co., 63 NLRB 1060 (1945), isapplicable, inasmuch as the Independent did not make atimely withdrawal of its petitions at the point contractswere reached. Moon plainly admitted that negotiatingdiscussion in regard to Respondent Imperial occurred onJanuary 9 before even a colorable claim of majority wasperfected (Tr. 701), while Yojo's recognitional letter in-explicably also keys to that same date. The compositecircumstances show that a crudely orchestrated shamwas mounted with various interests conspiring to easeout the lawful standing of Tam. It is not shown thatbona fide objective considerations guided the employers,or that recognition of the Independent reflected majoritydesires of employees within the respective appropriateunits. In a final regard I discredit Medeiros' confusedand shifting testimony, but do not specifically find thathis submission of withdrawal requests to the Subregionaloffice was on January 11. While this was date of approv-al it is conversely true that Medeiros achieved numerousvisits on the afternoon of January 10 and the documentshave no date stamp to contradict his recollection of timesequence.CONCLUSIONS OF LAW1.Respondent Plaza and Respondent Imperial are eachan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union and the Independent are each a labor or-ganization within the meaning of Section 2(5) of the Act.3.By recognizing the Independent, by executing a col-lective-bargaining agreement with the Independent, andby maintaining in effect and enforcing the provisions ofthe contract, which contained union-security and dues-checkoff provisions, Respondents have each discriminat-ed in regard to terms or conditions of employment to en-courage or discourage membership in a labor organiza-tion, have rendered and are rendering unlawful assistanceand support to the Independent, and have interferedwith, restrained, and coerced, and are interfering with,restraining, and coercing their employees in the exerciseof Section 7 rights in violation of Section 8(a)(3), (2), and(1) of the Act.4.By refusing on and after January 10 to continue rec-ognizing and bargaining with the Union as exclusive col-lective-bargaining representative of employees in the ap-propriate unit, the Respondents have each violated Sec-tion 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices. affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that Respondents have engaged in unfairlabor practices, I find it necessary to order them to ceaseand desist and to take certain affirmative action designedto effectuate the policies of the Act. Specifically, I shallorder Respondents to withdraw all recognition from theIndependent as representative of their employees for pur-poses of collective bargaining in the appropriate hotel-wide units herein, unless and until the Independent hasbeen duly certified by the National Labor RelationsBoard as the exclusive representative of such employees.I shall also order Respondents to cease giving force andeffect to the collective-bargaining agreements executedon January 10, or any renewal, modification, or exten-sion thereof; provided, however, that nothing in theOrder shall authorize or require the withdrawal or elimi-nation of any wage increase or other benefits, terms orconditions of employment that may have been estab-lished pursuant to those agreements. In addition, I shallorder Respondents to reimburse, with interest, all presentand former employees for all initiation fees, dues, andother moneys that may have been exacted from them by,or in behalf of, the Independent. The latter requirementis a remedial measure serving simply to restore to Re-spondents' employees sums involuntarily withheld pursu-ant to the checkoff provision in an unlawfully executedand maintained collective-bargaining agreement or as ac-cepted directly by the Independent. See NLRB v. ForestCity/Dillon-Tecon Pacific, 522 F.2d 1107 (9th Cir. 1975);Special Service Delivery, 259 NLRB 993, 994 and casescited (1982).Having further found that Respondents violated Sec-tion 8(a)(5) and (1) of the Act by refusing to bargainwith the Union as exclusive representative of their em-ployees in the respective overall units, I shall recom-mend that Respondents cease and desist therefrom and,on request, bargain collectively with the Union as theiremployees' designated agent concerning wages and otherterms or conditions of employment.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 6ORDERThe Respondents, Vail City Corp. d/b/a WaikikiPlaza Hotel and Association of Unit Owners ImperialHawaii and Imperial Hawaii Vacation Club, Honolulu,Hawaii, their officers, agents, successors, and assigns,shall1. Cease and desist from(a)Assisting or contributing support to the Independ-ent by recognizing or bargaining with such labor organi-zation as the exclusive representative of their employeesfor the purpose of collective bargaining unless and untilthe Independent is certified by the National Labor Rela-tions Board as the collective-bargaining representative ofsuch employees pursuant to Section 9(c) of the Act.(b)Maintaining or giving any force and effect to thecollective-bargaining agreements between Respondentsand the Independent dated 10 January 1984, or any re-newal, extension, modification, or supplement thereof;provided, however, that nothing in this Order shall au-thorize or require the withdrawal or elimination of any6 If no exceptions are filed as provided by Sec 102 46 ' of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur.poses. WAIKIKI PLAZA HOTEL29wage increase or other benefits, terms or conditions ofemployment that may have been established pursuant toperformance of those agreements.(c)Withholding from the pay of any of its employeesunion dues or other union fees or assessments that havebeen deducted because of any obligation of membershipin the Independent, and paying to the Independent anydues, fees, or assessments that have been deducted fromthe pay of its employees or condoning any such pay-ments made pursuant to the agreements.(d)Discriminating in regard to hire or tenure andterms or conditions of employment of their employees,thereby encouraging membership in one labor organiza-tion and discouraging membership in another.(e)Failing to recognize and bargain, on request, withthe International Trustee for Culinary & Service Em-ployees Union, Local 555, AFL-CIO.(f)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Withdraw and withhold all bargaining recognitionfrom the Independent unless and until the Independent iscertified by the National Labor Relations Board as theexclusive representative of their employees in an appro-priate unit.(b)On request, bargain with the Union as the exclu-sive representative of employees in the appropriate unitson wages and other terms or conditions of employmentand, if an understanding is reached, embody the under-standing in a signed agreement.(c)Reimburse all former and present employees for allinitiation fees, dues, assessments, and other moneys, ifany, withheld from or paid by them, in the manner pro-vided in the remedy section of this decision.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at their Honolulu, Hawaii facilities copies ofthe attached notice marked "Appendix."7 Copies of thenotice, on forms provided by the Regional Director forRegion 20, after being signed by the Respondent's au-thorized representatives, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"